Citation Nr: 0619738	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978.  He was honorably discharged.  He served again on 
active duty from February to October 1980 and was discharged 
under conditions other than honorable.  Service personnel 
records reflect service with the reserves and National Guard 
from 1978 to 1980, but these dates have been only partially 
verified.

An administrative decision dated in March 2004 found that the 
veteran's character of discharge during the period of duty 
from February to October 1980 to be a bar to benefits.  The 
veteran has not appealed this decision, hence, anything 
arising from this period of service may not be considered in 
the claim now before the Board.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in April 2006.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical evidence reflects that the veteran has been diagnosed 
with chronic schizophrenia, post-traumatic stress disorder 
(PTSD), depression, and an anxiety disorder.

Social Security Administration (SSA) records show that the 
veteran was found to be disabled in 1997 due to a primary 
diagnosis of schizophrenia and a secondary diagnosis of 
depression, rule out panic disorder, with onset in 1996.  In 
July 2000, SSA confirmed its finding of unemployability but 
this time the record reflects a primary diagnosis, only, of 
schizophrenia.

The veteran claimed service connection for PTSD in 1998, and 
subsequently submitted statements identifying both noncombat 
related and combat-related stressors.  He later admitted that 
he claimed to be in combat as part of delusions from his 
schizophrenia, but he continues to maintain that his 
experiences in basic and advanced infantry training-
including live-fire training on the M16 and M60, the stress 
of waiting on the tarmac 72 hours to deploy overseas before 
the unit was stood down, and the suicide of a friend-were 
stressful and contributed to the development of his current 
psychological condition.

Review of the record shows that the veteran's claim has not 
been fully developed as one involving PTSD.  Namely, while 
the RO has observed that he could not have served in combat 
in Vietnam given the dates of his service and the information 
gleaned from his service personnel records, the RO has not 
fully developed the record to verify the veteran's averred 
noncombat stressors.  Moreover, the recent focus of the 
analysis in this case appears to be on the fact that the 
veteran's current diagnosis of schizophrenia was first made 
in 1996-long after his discharge from his second period of 
active service which, in any event, cannot be used to support 
a claim for service connection as he was discharged under 
other than honorable conditions.  

Notwithstanding, older medical evidence does reflect a 
plurality of diagnoses, to include PTSD, depression, and an 
anxiety disorder as well as schizophrenia and contains the 
possibility that such conditions arose out of or where 
influenced by events that occurred well before the veteran's 
second period of active service.

Hence, the Board finds it would be helpful to obtain further 
information concerning the veteran's averred non-combat 
stressors and, once that development is complete, obtain VA 
examination with review of all the evidence of record-to 
include that newly obtained-to determine the nature, extent, 
and etiology of the veteran's currently manifested 
psychiatric condition(s).  See 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Obtain from NPRC and U.S. Army-and 
any other source referred by NPRC or that 
is otherwise appropriate-the veteran's 
complete service personne record from his 
first period of active service, from 
April 1975 through April 1978, including 
any and all records of all awards, 
citations, and/or unit citations, legal 
proceedings, evaluation reports and other 
similar documentation.  Conduct any 
follow up referred by NPRC and the 
service department.

If the service personnel records are 
unavailable, use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the appellant may provide.  
In addition, use any and all methods of 
reconstruction of service records used in 
fire-related cases, if necessary, and 
consider special follow-up by the 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

2.  Give the veteran an opportunity to 
submit further specific information 
concerning his averred stressors.  Inform 
him that the names of persons and places, 
as well as specific times, are critical 
to the verification of his stressors.  
Also inform the veteran that he may 
submit statements from individuals with 
whom he served who may have witnessed the 
events he claims as stressors, or from 
family members or friends to whom he may 
have confided these events at the time 
they occurred.

3.  Regardless whether the veteran 
responds or not, request verification 
from the service department, and any 
other appropriate source, of the 
veteran's averred stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  
Provide the service department with 
copies of the veteran's discharge 
documents and "201 file" from his first 
period of active service, from April 1975 
to April 1978, and copies of the 
veteran's stressor statement submitted in 
October 1998 and the augmenting letter 
submitted in July 2001, and his notice of 
disagreement dated in February 2002.  The 
stressors in these letters can be 
summarized as follows:

*	The suicide of a friend and fellow 
soldier while stationed at North 
Fort Lewis with the 542nd 
Maintenance Company.
*	Standing guard when assigned to the 
542nd Maintenance Company stationed 
at North Fort Lewis.  The veteran 
avers that live ammunition was 
issued.
*	Training during Operation Brave 
Shield at firing range in Washington 
State.  The veteran avers that live 
rounds were used.
*	Waiting on the tarmac at McCord Air 
Force Base for 72 hours to deploy 
overseas as part of the direct 
support team for the 542nd 
Maintenance Company, before those 
orders were canceled.

The veteran has averred that he 
experienced several "death experiences" 
and has alluded to incidents that 
occurred during training in basic and 
advanced infantry training.  Ask NPRC and 
the U.S. Army to provide unit histories, 
morning reports, Operating 
Reports/Lessons Learned for the following 
units and time frames, the object being 
to determine if there were any training 
or other incidents that resulted in 
injury or death, or incidents or 
accidents that occurred when the veteran 
was stationed with his unit, in training 
or preparatory to being deployed 
overseas-including the averred suicide 
of his friend.

*	Basic Training, BCT Company D3 
Battalion, BCT Bde USATC Fort 
Leonard Wood, Missouri, for the time 
period April to June 1975
*	Advanced Infantry Training, AIT 
Company A3, Battalion 4th AIT Bde 
USATC Fort Leonard Wood, Missouri 
for the time period July to 
September 1975
*	542nd Maintenance Company, Fort 
Lewis, Washington State
o	July to September 1975,
o	October to December 1975

Perform any other development indicated.  
Complete any and all follow-up actions 
referred by NPRC and the service 
department, including for requests of 
morning reports and unit histories.  

4.  When the above development has been 
completed, afford the veteran VA 
examination to determine the nature, 
extent, and etiology of his manifested 
psychiatric disorder(s).  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should summarize the medical 
history, including the onset and course, 
of any psychiatric disorder; describe 
current symptoms and manifestations 
attributed to any psychiatric disorder; 
complete any diagnostic and clinical 
tests required and provide diagnoses for 
any and all psychiatric pathology.  The 
examiners are further requested to 
provide the following opinions:
*	Provide an opinion as to the 
etiology of any and all diagnosed 
psychiatric disorders, to include 
PTSD, depression, and anxiety 
disorder, and schizophrenia.  In 
particular, the examiner is 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
currently diagnosed psychiatric 
disorder, to include PTSD, 
depression, and an anxiety 
disorder, had its onset during 
or is otherwise the result of 
his first period of active 
service, from April 1975 to 
April 1978?
2.	If schizophrenia is diagnosed, 
is it as likely as not that any 
currently diagnosed 
schizophrenia had its onset 
during the first period of 
active service from April 1975 
to April 1978, within one-year 
after the veteran's discharge 
from active service in April 
1978 or, in the alternative, is 
otherwise the result of the 
period of active service from 
April 1975 to April 1978?
3.	If PTSD is diagnosed, is it as 
likely as not that that any 
currently diagnosed PTSD is the 
result of stressful experiences 
the veteran identified has 
having occurred during his 
first period of active duty 
from April 1975 to April 1978?

5.  After receipt of any and all newly 
acquired evidence, readjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder, to 
include consideration of whether or not 
such a disorder-to include PTSD, 
depression, an anxiety disorder, and 
schizophrenia-could be the result of his 
first period of active service, from 
April 1975 to April 1978.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


